Citation Nr: 1619526	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from December 28, 2009, to September 30, 2011.





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The Veteran served on active duty from September 2006 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July and November 2015, the Board limited the issue as reflected on the title page and remanded it to the Agency of Original Jurisdiction (AOJ).  However, the Board has found the case is not ready for appellate review.  Accordingly, the appeal is once again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In November 2015, the Board remanded the case for VA medical examination and opinion as to the impact, if any, the Veteran's service-connected disabilities had on his ability to obtain or maintain substantially gainful employment during the period from December 28, 2009, to September 30, 2011.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

In response to the Board's remand the Veteran was afforded a VA medical examination in January 2016.  The examiner's opinion is ambiguous because all opinions concerning employability are expressed in the present tense.  It is thus unclear if the examiner is addressing the Veteran's current employability, which is not at issue, or if the examiner is addressing the Veteran's employability during the period requested by the Board.  Thus, an addendum opinion is needed.


Accordingly, the case is REMANDED for the following action:

1.  Return the case to the physician who performed the VA examination in January 2016.  No additional examination of the Veteran is necessary.  The January 2016 VA examiner should issue an addendum to her report that clarifies whether the opinions she expressed in January 2016 were intended to address the impact the Veteran's service-connected disabilities had on his ability to obtain or maintain substantially gainful employment during the period from December 28, 2009, to September 30, 2011.  

If not, or if the January 2016 VA examiner is unavailable and another examiner must review the file, an addendum retrospective opinion is requested.  Specifically, the examiner should address the Veteran's functional and industrial impairment from the following disabilities from December 28, 2009 to September 30, 2011: sleep apnea; diabetes mellitus, type II with erectile dysfunction; right shoulder arthritis with subacromial bursitis; left shoulder arthritis with status post rotator cuff repair; left knee patellofemoral syndrome with patella tendonitis; right ankle Achilles calcaneal tendonitis; and thoracolumbar spine degenerative joint and disc disease.  The examiner should also consider the functional and industrial impairment from the following disabilities from February 25, 2011 to September 30, 2011: pseudofolliculitis barbae; bilateral plantar fasciitis with pes planus; right knee patellofemoral syndrome; left ankle Achilles calcaneal tendonitis; hypertension; residual scar status post rotator cuff repair; and superficial acne. 

The examiner should consider the Veteran's educational background (high school GED) as well as his occupational history (press operator at a rubber processing plant, drill instructor, administrative assistant), and furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.  

A complete rationale for all opinions must be provided.

2.  Then, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

